Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                    CASE NO. _______________

  MAGDALENA FRENCH,

         Plaintiff,
  v.

  PLYMOUTH AT CENTURY
  VILLAGE CONDOMINIUM #IV
  ASSOCIATION, INC.,

         Defendant.
                                        /

                                            COMPLAINT

         Plaintiff, MAGDALENA FRENCH (“Plaintiff”), by and through her undersigned

  counsel, hereby sues Defendant, PLYMOUTH AT CENTURY VILLAGE CONDOMINIUM

  #IV ASSOCIATION, INC. (“Defendant”), for declaratory and injunctive relief, and alleges:

                                       NATURE OF ACTION

         1.      Plaintiff, a ninety-eight (98) year old woman who is wheelchair-bound, is the owner

  of the property located at 13800 SW 5 Court, #201M, Pembroke Pines, Florida 33027-7423 (the

  “Unit”), which is located in Building M of the Plymouth at Century Village #IV Condominium (the

  “Condominium”). In the midst of a global pandemic, Defendant, which is the condominium

  association for the Condominium, has elected to repair the only elevator in the building where the

  Unit is located and has refused Plaintiff a reasonable accommodation to ensure her safe access to the

  Unit. The repairs to the elevator commenced and/or were scheduled to commence on June 1, 2020.

         2.      Prior to filing this action, and because relocation of Plaintiff’s residence during the

  planned elevator repairs is not feasible because of the risks presented by the Covid-19 pandemic,
Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 2 of 8



  Plaintiff requested that Defendant pay for airfare so that she and her live-in nurse can travel to New

  Jersey to stay with her son while the elevator is repaired. Defendant refused the very reasonable

  request for accommodation by Plaintiff, a disabled person, and offered only that the elevators will be

  operational from 8 am through 11 am on Monday and Thursday of the week of June 1, 2020 and

  from 8 am through 11 am on Tuesdays and Thursdays beginning the week of June 8, 2020 and

  continuing until such time as the elevator repairs are completed. In other words, the only

  accommodation that Defendant offered Plaintiff, a disabled person, was to make the elevator

  available for 6 hours per week. While such an accommodation may be feasible for purposes of

  running errands and attending doctor’s visits, it raises a life-safety issue should Plaintiff have a

  medical or other emergency at a time when the elevator is not operational.

         3.      To further exacerbate matters, Defendant did not even make the unreasonable

  accommodation it offered available to Plaintiff. On June 4, 2020, Plaintiff was scheduled to fly to

  New Jersey, at her own expense, to avoid being trapped in the Unit for the time being. The morning

  of her flight, when Plaintiff tried to access the elevator between the 8 am through 11 am timeframe

  offered by Defendant, the elevator was not available for her use. As a result, Plaintiff missed her

  flight to New Jersey and is effectively trapped in the Unit until such time as the elevator repairs are

  completed at some point in the indefinite future.

         4.      Pursuant to the Fair Housing Amendment Act of 1988, Defendant is required to

  provide accommodations for Plaintiff, a disabled person, so that she may use and occupy her Unit

  while the building’s elevators undergo renovations. As a result of the elevator renovations

  contemplated by Defendant, Plaintiff will not have access to the elevators for over a month, and,

  therefore, will either be locked in the Unit for all but 6 hours per week, including if a medical

  emergency arises, or be forced out of the Unit. Plaintiff presented accommodation requests to
Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 3 of 8



  Defendant, but Defendant refused and failed to provide any reasonable accommodations for her

  during these times. As a result, Defendant has discriminated against Plaintiff on the basis of her

  disability and violated the Fair Housing Amendment Act of 1988.

                              PARTIES, JURISDICTION & VENUE

          5.      This is a Complaint seeking relief under the Fair Housing Amendment Act of

  1988 and this Court has jurisdiction because the claim is based (at least in part) on a federal

  question.

          6.     Plaintiff, at all relevant times, was a resident of Broward County, Florida.

          7.     Defendant is a corporation organized under the laws of Florida, with its principal

  place of business in Broward County, Florida.

          8.     This Court is vested with jurisdiction over the Defendant because the Defendant

  conducts substantial business within the State of Florida and is organized under the laws of

  Florida.

          9.     Venue of this action is proper in this jurisdiction because Defendant’s principal

  place of business is in and the alleged causes of action accrued in Broward County, Florida.

                                 GENERAL ALLEGATIONS

          10.     Plaintiff is a 98 year old wheelchair-bound woman who owns and occupies the

  Unit.

          11.     The Condominium, specifically including the Condominium’s common areas, is

  operated by Defendant as the Condominium’s association under Chapter 718 of the Florida

  Statutes.

          12.     On or about May 11, 2020, Plaintiff received a notice from Defendant notifying

  that a re-modernization project of the elevator in the building where the Unit is located would
Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 4 of 8



  begin on June 1, 2020. The notice, which is attached hereto as Exhibit A, stated that the “elevator

  will be shut down for approximately 4-5 weeks. During this time, the elevator cannot be used at

  all.” Further, the notice cautioned the occupants of the Condominium from contacting

  Defendant’s office for accommodations.

         13.       Bound to a wheel-chair, Plaintiff would be prohibited from leaving the Unit,

  which is located on a second floor, if she is unable to access the elevator in her building.

         14.       Upon receiving the notice, Plaintiff (through her undersigned counsel) requested

  that Defendant make accommodations so that she is able to access her home while the elevators

  undergo renovations. Taking into consideration these unprecedented times in which Plaintiff’s

  compromised health presents a significant risk should she contract the Covid-19 virus, Plaintiff

  initially requested that the elevator project be postponed to a later time. Allowing for this

  postponement would have given Plaintiff sufficient time to find and propose alternative

  accommodations that do not place her health and life in peril.

         15.       Defendant refused to postpone the renovations of the elevator in the

  Condominium.

         16.       Plaintiff then proposed that her and her live-in nurse go stay with her son in New

  Jersey and that Defendant merely pay for first class1 air travel to and from New Jersey for herself

  and her nurse.

         17.       Again, Defendant refused to provide the requested accommodations and

  professed no obligation to provide any accommodations.

         18.       Instead, Defendant offered to provide elevator access for only 6 hours per week.



  1
   Plaintiff requested first class air travel because such arrangements would (i) ensure adequate
  social distancing during a multi-hour flight; and (ii) would not be cost-prohibitive in the current
  environment where airfare is relatively inexpensive.
Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 5 of 8



         19.      Defendant’s refusal to provide an accommodation for Plaintiff would essentially

  lock Plaintiff in the Unit for up to six weeks. Defendant’s refusal to accommodate Plaintiff’s

  needs would limit her ability to visit doctors, go grocery shopping, or do anything other than

  remain in the Unit. Most glaringly, Defendant’s counter-proposal providing for elevator access

  for 6 hours per week is unworkable, in the event of an emergency such as a fire or a medical

  emergency that would require Plaintiff to leave the Unit.

         20.       Because of Defendant’s refusal to accommodate Plaintiff, as required by the

  Fair Housing Amendment Act, Plaintiff has been left no alternative but to retain the undersigned

  counsel to prosecute this action and request injunctive relief. Plaintiff is obligated to pay the

  undersigned reasonable attorneys’ fees for their services.

         21.      All conditions precedent to the filing of this action have occurred, been

  performed or otherwise been waived.

                                        CAUSES OF ACTION

     COUNT I – VIOLATION OF THE FAIR HOUSING AMENDMENT ACT OF 1988

         22.       Plaintiff repeats the allegations of Paragraph 1 through 21 above as is set forth

  fully herein.

         23.       This is an action for violation of the Fair Housing Amendment Act of 1988, as

  set forth in 42 U.S.C. § 3604 (the “FHAA”), stemming from Defendant’s refusal to make

  reasonable accommodations when such accommodations are necessary to afford Plaintiff an

  equal opportunity to use and enjoy the Unit and the Condominium.

         24.      The FHAA makes it unlawful to refuse to make reasonable accommodations to

  rules, policies, practices, or services when such accommodations may be necessary to afford

  persons with disabilities an opportunity to use and enjoy a dwelling.
Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 6 of 8



         25.      Discrimination under the FHAA includes a “refusal to make reasonable

  accommodations in. .. services when such accommodation may be necessary to afford such

  person equal opportunity to use and enjoy the dwelling..” 42 U.S.C. §3604(3)(B) (2018).

         26.      Plaintiff requested that the building postpone the elevator repairs until a later

  time, so as to allow for her to make any necessary accommodations without having to put her

  health or life at risk during a global pandemic. When denied such a basic accommodation,

  Plaintiff requested that her and her live-in nurse be flown to New Jersey so that she may stay

  with her son as the elevator repairs were underway. Defendant also denied the latter request.

  Instead, Defendant advanced the unreasonable and reckless accommodation of providing

  Plaintiff elevator access for only 6 hours per week. Such an accommodation, however, presents a

  host of life safety issues, including limiting Plaintiff’s ability to exit the Condominium should a

  medical emergency arise.

         27.      Defendant’s refusal to make any reasonable accommodations so as to ensure that

  Plaintiff can freely access the Unit and/or does not have her life and health imperiled, is in direct

  violation of the Fair Housing Amendment Act, which requires Defendant to make

  accommodations for those with disabilities.

         28.      Because of Defendant’s refusal, Plaintiff, a disabled person, will not be able to

  occupy or benefit from the Unit without placing her life in significant danger.

         29.      Plaintiff has no adequate remedy at law and would suffer irreparable harm

  should Defendant not be enjoined from continuing the elevator repairs at the Condominium.

         30.      Accordingly, and as set forth in 42 U.S.C. §3613, Plaintiff is entitled to actual

  and punitive damages, as well as permanent or temporary injunctive relief or a temporary
Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 7 of 8



  restraining order enjoining Defendant from any further discriminatory practices and/or ordering

  Defendant to make a reasonable accommodation for Plaintiff.

         WHEREFORE, Plaintiff respectfully requests that the court enter judgment in her favor

  and against Defendant, finding that Defendant has violated 42 U.S.C. §3604(3)(B) of the Fair

  Housing Amendment Act of 1988 by discriminating against Plaintiff in refusing to provide

  reasonable accommodations during the time that the elevators are undergoing renovations,

  enjoining Defendant from continuing with the elevator repairs in the Condominium until such

  time as a reasonable accommodation can be made for Plaintiff to access the Unit or otherwise not

  be placed in peril, awarding Plaintiff the costs, including reasonable attorneys’ fees as provided

  for under 42 U.S.C §3613(c)(2), and granting such other relief as the Court deems just and

  proper under the circumstances.

                                    DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable.

         Dated on this 4th day of June 2020.
Case 0:20-cv-61109-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 8 of 8



                                          Respectfully submitted,

                                          By:    s/ Luis A. Cordero
                                                 Luis A. Cordero
                                                 Florida Bar No.: 856400
                                                 lcordero@corderoassociates.com
                                                 Cordero & Associates, P.A.
                                                 Counsel for Plaintiff
                                                 200 S. Biscayne Blvd., Ste. 4650
                                                 Miami, FL 33131
                                                 T: (305) 777-2677
                                                 F: (305) 777-2670

                                          By:    s/ Eduardo F. Rodriguez
                                                 Eduardo F. Rodriguez
                                                 Florida Bar No. 036423
                                                 EFR LAW FIRM
                                                 Counsel for Plaintiff
                                                 1 Alhambra Plaza, Ste. 1225
                                                 Coral Gables, Florida 33134
                                                 Office: (305) 340-0034
                                                 Mobile: (305) 978-9340
                                                 eddie@efrlawfirm.com
